

[logo1.jpg]
 
Offer Letter


November 30, 2009


John Brewster
*****
 

RE:
Formal offer to join Composite Technology Corporation as President, CTC Cable
Corporation and Chief Commercial Officer of CTC



Dear Mr. Brewster:


This letter is to confirm, in writing, our offer to you for the position of
President, CTC Cable Corporation, and Chief Commercial Officer of CTC with an
effective hire date of December 7, 2009. This offer is contingent upon the
successful completion of a background investigation (which includes, but is not
limited to, a reference check to previous employment and a satisfactory
completion and passing of a pre-employment drug screening test.) You will be
reporting to Benton H Wilcoxon, CEO, with compensation at the commencement of
your employment as follows:


 
·
Base salary of $350,000 annually, payable on a bi-weekly basis (Friday payday);

 
 
·
Relocation reimbursement to equal up to six months of temporary living, to
include monthly housing payments and including incidental relocating expenses up
to $5,000;

 
 
·
Eligibility to participate in CTC’s 401K program after 3 months of service, at
the next quarterly enrollment period.  (next participation effective date would
be April 1, 2010)  At this time there is no company match;

 
 
·
Eligibility for medical coverage through Blue Cross/Anthem, effective January 1,
2010. As a senior officer of CTC, your portion of the premium is covered by the
company;

 
 
·
Eligibility for discount vision care through Vision Service Plan, effective
January 1, 2010;

 
 
·
Eligibility for dental coverage through Guardian Dental, effective January 1,
2010;

 
 
·
Eligibility for life insurance, Accidental Death and Dismemberment insurance,
and Long Term Disability insurance as administered by Guardian Insurance
Company, effective January 1, 2010;

 
 
·
Eligibility to participate in a Flexible Spending Account;

 
 
·
Paid Time Off (PTO) to be annually accrued at three weeks per year.  PTO accrual
shall begin after full time status is achieved;

 
 
·
Company-paid holidays as determined each year.  You will be eligible to be paid
for company-paid holidays after full time status is achieved;




--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
2026 McGaw Avenue Irvine, California 92614 USA   Tel: (949) 428-8500  Fax: (949)
428-8500   
[logo2.jpg]


 

--------------------------------------------------------------------------------

 

[logo1.jpg]
  

 
·
Eligibility to be granted two million non-qualifying stock options, to be priced
at the greater of $0.35 per option or slightly above closing market price
(generally within 5% above closing market price) of Composite Technology
Corporation’s common stock on the date of approval by the board after hire,
vesting on a quarterly basis over 3 years, and subject to approval by the Board
of Directors of Composite Technology Corporation;

 
 
·
Composite Technology Corporation or its Board of Directors reserves the right to
approve all subsequent hiring decisions related to additional staff desired;



 
·
As an on-boarding incentive, you will be eligible to receive a one-time payment
of $50,000.00 as well as a grant of $50,000.00 in stock, to be valued at the
current market value at time of hire, less applicable withholding taxes.



 
·
As an exception, CTC agrees that you will be permitted to spend 4 weeks a year
working from another location.



John, in accepting our offer of employment, you certify your understanding that
your employment will be on an at-will basis.  Previous conversations regarding
this offer should not be construed as a contract regarding the terms or the
duration of your employment. As an at-will employee, you will be free to
terminate your employment with Composite Technology Corporation at any time,
with or without cause or advance notice. Likewise, Composite Technology
Corporation will have the right to reassign you, to change your compensation, or
to terminate your employment at any time, with or without cause or advance
notice.  It is understood that all duties and projects assigned to you will be
accomplished in a professional manner.


This offer of employment, if not previously accepted by you, will expire seven
days from the date of this letter, although additional time for consideration of
the offer can be made available if you find it necessary. To confirm your
acceptance of this offer, please forward a signed and dated copy to me within
the prescribed time at our Irvine, CA office. Please initial all pages as well.


Additionally, this offer of employment will be withdrawn if the pre-employment
drug screen returns results indicating violations of Composite Technology
Corporation’s illegal drug policies, or if the background checks reveal
information sufficient to cause you to be eliminated from further consideration
for employment. This would include any information provided by you that is found
to be false, incomplete, or misrepresented in any respect and may even result in
immediate discharge from employment if discovered at any point after the hire
date.


Sincerely,
 
[sig.jpg]
Benton H Wilcoxon
CEO, Composite Technology Corporation

 
ACCEPTED:
 

       
John Brewster
 
Date  
 



2026 McGaw Avenue Irvine, California 92614 USA   Tel: (949) 428-8500  Fax: (949)
428-8500   
[logo2.jpg]

 
 

--------------------------------------------------------------------------------

 